Case 1:19-cv-00622-WCB Document 152 Filed 08/07/20 Page 1 of 18 PageID #: 8244




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


LIPOCINE INC.,

                         Plaintiff,

                 v.                                            C.A. No. 19-622 (WCB)

CLARUS THERAPEUTICS, INC.,

                         Defendant.



                            MEMORANDUM OPINION AND ORDER

          Before the Court is a motion by plaintiff Lipocine Inc. to seal certain portions of a

Memorandum Opinion and Order recently entered by the Court. Dkt. No. 141. The motion is

denied.

                                          BACKGROUND

          The dispute that gave rise to Lipocine’s sealing motion involved a claim of attorney-client

privilege by Lipocine regarding certain discovery materials. The parties’ papers addressing that

dispute were filed under seal. I ruled that the materials in dispute were privileged. Dkt. No. 138.

In order to avoid inadvertently disclosing sensitive information, I filed the Memorandum Opinion

and Order on that issue under seal, but I directed the parties to advise me if the Memorandum

Opinion and Order could be unsealed or if any portions of the Memorandum Opinion and Order

were so sensitive that they needed to remain sealed. Dkt. No. 139. I explained that if either party

wished for any portion of the Memorandum Opinion and Order to remain sealed, that party should

explain, with specificity, why sealing that portion or portions of the Memorandum and Order is

necessary and justified.



                                                   1
Case 1:19-cv-00622-WCB Document 152 Filed 08/07/20 Page 2 of 18 PageID #: 8245




       In response to that order, Lipocine filed a motion requesting that 11 portions of the

Memorandum Opinion and Order remain under seal. Lipocine stated that defendant Clarus

Therapeutics, Inc., did not oppose the motion.

       Lipocine acknowledges that redaction of a judicial opinion is appropriate only when

redactions are “necessary and justified” to protect a party’s legitimate interests. Dkt. No. 141, at

1 (citing Pansy v. Borough of Stroudsburg, 23 F.3d 772, 786 (3d Cir. 1994)). However, Lipocine

argues that several passages in the Memorandum Opinion and Order are subject to sealing under

that standard and that those passages should remain sealed because they contain information that

is “confidential to Lipocine and could harm Lipocine competitively if the information became

public.” Dkt. No. 141,. at 2.

       Lipocine’s explanation of why the 11 passages are so sensitive that they need to remain

sealed is quite summary. In fact, Lipocine devotes only a single page to explaining why all 11

portions of the order should be redacted.

                                            DISCUSSION

       A. Governing Legal Principles

       The common law recognizes a “general right to inspect and copy public records and

documents, including judicial records and documents.” Nixon v. Warner Commc’ns, Inc., 435

U.S. 589, 597 (1978); see also In re Cendant Corp., 260 F.3d 183, 194 (3d Cir. 2001); Littlejohn

v. BIC Corp., 851 F.2d 673, 678 (3d Cir. 1988); Uniloc 2017 LLC v. Apple, Inc., 964 F.3d 1351,

1358 (Fed. Cir. 2020); In re Violation of Rule 28(d), 635 F.3d 1352, 1356 (Fed. Cir. 2011). That

right is implemented through “a strong presumption of openness” that “does not permit the routine

closing of judicial records to the public.” In re Avandia Mktg., Sales Practices and Prods. Liability

Litig., 924 F.3d 662, 672 (3d Cir. 2019); see also LEAP Sys., Inc. v. MoneyTrax, Inc., 638 F.3d




                                                 2
Case 1:19-cv-00622-WCB Document 152 Filed 08/07/20 Page 3 of 18 PageID #: 8246




216, 220 (3d Cir. 2011); Leucadia, Inc. v. Applied Extrusion Techs., Inc., 998 F.2d 157, 161 (3d

Cir. 1993); In re Violation of Rule 28(d), 635 F.3d at 1356.

        As the Third Circuit explained in Littlejohn, the right of access strengthens confidence in

the courts:

        The public's exercise of its common law access right in civil cases promotes public
        confidence in the judicial system by enhancing testimonial trustworthiness and the
        quality of justice dispensed by the court. As with other branches of government,
        the bright light cast upon the judicial process by public observation diminishes
        possibilities for injustice, incompetence, perjury, and fraud. Furthermore, the very
        openness of the process should provide the public with a more complete
        understanding of the judicial system and a better perception of its fairness.

851 F.2d at 678 (citations omitted). Thus, access to the records of court proceedings “promotes

‘public respect for the judicial process' and helps assure that judges perform their duties in an

honest and informed manner.” Leucadia, 998 F.3d at 161 (citations and internal quotations

omitted).

        To be sure, the “right to inspect and copy judicial records is not absolute,” Nixon, 435 U.S.

at 598, and the presumption in favor of public access to court records can be overcome in certain

instances. For example, as the Supreme Court recognized in the Nixon case, courts have denied

public access to court records when necessary to ensure that those records “are not ‘used to gratify

private spite or promote public scandal,’” or to ensure that court records are not used “as sources

of business information that might harm a litigant’s competitive standing.” Id. (citations omitted).

        The decision whether to allow public access to court records is left to the “sound discretion

of the trial court . . . to be exercised in light of the relevant facts and circumstances of the particular

case.” Nixon, 435 U.S. at 599. The exercise of that discretion is not unguided, however. “In

determining whether to restrict the public’s access to court documents, the court must ‘weigh[] the

interests advanced by the parties in light of the public interest and the duty of the courts.’” In re




                                                    3
Case 1:19-cv-00622-WCB Document 152 Filed 08/07/20 Page 4 of 18 PageID #: 8247




Violation of Rule 28(d), 635 F.3d at 1357 (quoting Nixon, 435 U.S. at 602). And in making a

decision as to whether to limit public access to court records, a judge must be cognizant of the fact

that public access to judicial records “serves to promote trustworthiness of the judicial process, to

curb judicial abuses, and to provide the public with a more complete understanding of the judicial

system, including a better perception of its fairness.” SEC v. Van Waeyenberghe, 990 F.2d at 845,

849 (5th Cir. 1993); see also id. at 850 (“The real focus of our inquiry is on the rights of the public

in maintaining open records and the ‘check[] on the integrity of the system.’”) (quoting Wilson v.

Am. Motors Corp., 759 F.2d 1568, 1571 (11th Cir. 1985)). For that reason, the courts have held

that a district court’s “discretion to seal the record of judicial proceedings is to be exercised

charily,” Van Waeyenberghe, 990 F.2d at 848, that the court “must use caution in exercising its

discretion to place records under seal,” United States v. Holy Land Found. for Relief & Dev., 624

F.3d 685, 689 (5th Cir. 2010), and that the decision to seal or redact public records “must be made

in light of the ‘strong presumption that all trial proceedings should be subject to scrutiny by the

public,’” id. at 690 (citation omitted).

        Courts have uniformly held that the party seeking to have court documents restricted from

public access has the burden of establishing that the presumption of public records should be

overcome, and that the burden is a heavy one. LEAP Sys., 638 F.3d at 221–22; In re Cendant

Corp., 260 F.3d at 194; Miller v. Indiana Hosp., 16 F.3d 549, 551 (3d Cir. 1994); Publicker Indus.,

Inc. v Cohen, 733 F.2d 1059, 1071 (3d Cir. 1984); Romero v. Drummond Co., 480 F.3d 1234, 1245

(11th Cir. 2007); Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006);

Va. Dep’t of State Police v. Wash. Post, 386 F.3d 567, 575 (4th Cir. 2004); United States v. Ladd,

218 F.3d 701, 704 (7th Cir. 2000). The moving party “can overcome the strong presumption of

access by providing ‘sufficiently compelling reasons’ that override the public policies favoring




                                                  4
Case 1:19-cv-00622-WCB Document 152 Filed 08/07/20 Page 5 of 18 PageID #: 8248




disclosure.” Apple Inc. v. Samsung Elecs. Co., 727 F.3d 1214, 1221 (Fed. Cir. 2013) (citation

omitted). In order to do so, however, “the party must articulate compelling reasons supported by

specific factual findings that outweigh the general history of access and the public policies favoring

disclosure, such as the public interest in understanding the judicial process.” Id.

       Specificity in the showing of harm is essential. In re Avandia, 924 F.3d at 673; In re

Cendant Corp., 260 F.3d at 194; Pansy, 23 F.3d at 786; Publicker, 733 F.2d at 1071. Lipocine

concedes that a showing of “good cause” is necessary to justify an order withdrawing judicial

records from the public domain. However, the Third Circuit has defined “good cause” in this

context very restrictively; it is not enough simply to articulate some justification for the sealing or

redacting of judicial materials. As the court has explained, “‘good cause’ is established when it is

specifically demonstrated that disclosure will cause a clearly defined and serious injury. . . . Broad

allegations of harm, unsubstantiated by specific examples . . . will not suffice.” Glenmede Trust

Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995); see also In re Avandia, 924 F.3d at 672; LEAP

Sys., Inc., 638 F.3d at 222; Shingara v. Skiles, 420 F.3d 301, 307 (3d Cir. 2005) (a “broad,

unsubstantiated allegation of harm . . . does not support a showing of good cause”); Pansy, 23 F.3d

at 786 (“Good cause is established on a showing that disclosure will work a clearly defined and

serious injury to the party seeking closure. The injury must be shown with specificity.”) (quoting

Publicker, 733 F.2d at 1071).

       Finally, the courts have made clear that the interest in ensuring that judicial records remain

open to the public applies with special force to judicial opinions. As Judge Garland stated recently,

writing for the D.C. Circuit:

       Court decisions are the “quintessential business of the public’s institutions.” And
       the issuance of public opinions is core “to the transparency of the court’s
       decisionmaking process.” Indeed, at least since the time of Edward III, judicial
       decisions have been held open for public inspection.



                                                  5
Case 1:19-cv-00622-WCB Document 152 Filed 08/07/20 Page 6 of 18 PageID #: 8249




In re Leopold to Unseal Certain Electronic Surveillance Applications and Orders, 964 F.3d 1121,

1128 (D.C. Cir. 2020) (citations omitted); see also In re United States for an Order Pursuant to

Section 2703(d), 707 F.3d 283, 290 (4th Cir. 2013) (“it is commonsensical that judicially authored

or created documents are judicial records”); Joy v. North, 692 F.2d 880, 893 (2d Cir. 1982) (“An

adjudication is a formal act of government, the basis of which should, absent exceptional

circumstances, be subject to public scrutiny.”); Scott v. City of Sioux City, Iowa, 96 F. Supp. 3d

898, 907 (N.D. Iowa 2015) (“[T]he public interest in disclosure is particularly strong as to judicial

decisions, so that the public understands the rationale of a court’s ruling.”); United States v.

McCoullum, No. 2:13-cr-52, 2013 WL 3779154, at *1 (D. Me. July 18, 2013) (denying a motion

to seal judicial decision as contrary to the “long-recognized public interest in the accurate reporting

and dissemination of judicial opinions); Schedin v. Ortho-McNeil-Janssen Pharms., Inc., Civil No.

08-5743, 2011 WL 1831597, at *4 (D. Minn. May 23, 2011) (“The presumption of public access

for court documents is ‘especially strong’ as it relates to judicial opinions,” because judicial

precedents are “valuable to the legal community as a whole,” and “are not merely the property of

private litigants.”); Encyclopedia Brown Productions, Ltd. v. Home Box Office, Inc., 26 F. Supp.

2d 606, 612 (S.D.N.Y. 1998) (“The Court’s decisions are adjudications—direct exercises of

judicial power the reasoning and substantive effect of which the public has an important interest

in scrutinizing.”); McDonough v. Nassau County Bd. Of Co-operative. Educational Servs., No.

05-cv-2507, 2008 WL 565511, at *1 (E.D.N.Y. Feb. 29, 2008) (“For a document that ‘directly

affect[s] an adjudication’ of the parties’ substantive rights—like a judicial opinion itself—there is

a ‘strong’ presumption of access, and the document should not be placed under seal ‘absent the

most compelling reasons.’”) (citations omitted).




                                                   6
Case 1:19-cv-00622-WCB Document 152 Filed 08/07/20 Page 7 of 18 PageID #: 8250




       In light of the strong public policies set forth in the cases discussed above, I will not

sanction the sealing or redaction of court records, and especially court opinions, if sealing is not

justified by a strong and particularized showing of need. As explained below, it is clear to me that

no such showing has been made in this case.

       B. Application of the Governing Legal Principles to Lipocine’s Motion

       Lipocine’s requests for redaction in this case fall into three categories: First, those

containing references to Lipocine’s counsel; second, those containing references to a data sheet

that was to be filled out by Dr. Chidambaram; and third, those containing references to the “WIH

meeting” of Lipocine employees.

       1. As to the first category, Lipocine states in its motion that certain portions of the materials

that it seeks to have redacted from the Memorandum Opinion and Order “detail[] Lipocine’s

communications with counsel, including the frequency to which Lipocine was communicating

with counsel and what Lipocine was discussing with counsel.” Dkt. No. 141, at 2. Lipocine stops

short of asserting that the material in question is subject to the attorney-client privilege, and for

good reason: It is not. In drafting the Memorandum Opinion and Order, I was careful not to

disclose the contents of any privileged communications; instead, I relied on deposition testimony

as to which no claim of privilege was interposed. Moreover, despite the broad characterization

that Lipocine now gives to that testimony, the material quoted in the Memorandum Opinion and

Order did not disclose any details of the communications between Lipocine and its counsel, nor

did it disclose any information that was not already apparent from the portions of the Memorandum

Opinion and Order that Lipocine has not sought to have redacted.

       Specifically, Lipocine points to two excerpts from the Memorandum Opinion and Order

that contain references to counsel. The first is a quotation from the deposition of Dr. Nachiappan




                                                  7
Case 1:19-cv-00622-WCB Document 152 Filed 08/07/20 Page 8 of 18 PageID #: 8251




Chidambaram, in which Dr. Chidambaram testified that Lipocine’s counsel had been “thoroughly

involved to and fro” in preparing the patent application and that counsel “were constantly working

with us when we prepared this application, and giving their inputs and directions.” Yet the same

information is conveyed by other portions of the Memorandum Opinion and Order that Lipocine

has not included in its proposed redactions. Thus, portions of the Memorandum Opinion and Order

that Lipocine has not asked me to redact disclose that during early 2012 Lipocine was preparing

to file a patent application and that Lipocine’s patent counsel was working with Lipocine on that

application. See Dkt. No. 138, at 2 (referring to “the preparation of data sets to be used in a draft

continuation-in-part patent application that Lipocine was planning on filing” and noting that

certain documents that were ultimately protected as privileged “had been prepared at the request

of Lipocine’s patent prosecution counsel.”). In addition, the Memorandum Opinion and Order

quotes deposition testimony by Dr. Chandrashekar Giliyar, which Lipocine has also not requested

to be redacted, that he had prepared an attachment to an email to Dr. Chidambaram “based on an

explanation from Lipocine’s attorney about the required format for the data that was needed for

the draft patent application.” Dkt. No. 138, at 4. In addition, in another reference to Dr. Giliyar’s

deposition testimony, which again Lipocine has not asked to be redacted, the Memorandum

Opinion and Order notes that Clarus had asked Dr. Giliyar about the source of the data that the

Lipocine scientists were collecting to send to Lipocine’s counsel “for inclusion in the draft patent

application.” Id.

       In light of all of those disclosures, it is clear that the portions of the Memorandum Opinion

and Order relating to Lipocine’s counsel that Lipocine wishes to have redacted reveal nothing

additional of substance regarding the activities of Lipocine’s counsel.        Dr. Chidambaram’s

statement that counsel were “thoroughly involved to and fro” and that counsel “were constantly




                                                 8
Case 1:19-cv-00622-WCB Document 152 Filed 08/07/20 Page 9 of 18 PageID #: 8252




working with us when we prepared this application, and giving their inputs and directions,” Dkt.

No. 138, at 2, was not only what one would expect of the relationship between a company and its

patent counsel in the run-up to filing a patent application, but was apparent from the portions of

the Memorandum Opinion and Order discussed above, as to which no request for redaction was

made.

        Likewise, there is no force to Lipocine’s argument that I should redact the statement that

the privilege log in this case included “descriptions of dozens of other documents relating to

Lipocine’s communications with its attorneys regarding the prosecution of the continuation-in-

part application as well as its parent application.” Dkt. No. 138, at Li4. Lipocine provides no

explanation for why that statement discloses anything sensitive. It is clear from the unredacted

materials that Lipocine was applying for a patent and was preparing a continuation-in-part

application, and that it was doing so with the assistance of counsel. It is entirely to be expected

that there will be communications between counsel and client in such settings, and the unprotected

materials confirm that there were such communications. Given the absence of any argument as to

what specific injury would flow from the passages Lipocine proposes to redact, I reject Lipocine’s

argument that the subject material should be removed from the public record.

        2. In addition to the portions of the Memorandum Opinion and Order that refer to

Lipocine’s counsel, Lipocine seeks redaction of a second set of disclosures. Those consist of

certain passages relating to Dr. Giliyar’s request that Dr. Chidambaram “fill in most of the required

data for the patent application by copying the data from a data set that had been generated for”

potential presentation at a Lipocine company meeting, referred to as the “WIH meeting” on May

10, 2012. Dkt. No. 138, at 2; see also id. at 4 (“Dr. Giliyar explained that he had requested Dr.

Chidambaram to provide certain technical data. He had attached a form to his email that Dr.




                                                 9
Case 1:19-cv-00622-WCB Document 152 Filed 08/07/20 Page 10 of 18 PageID #: 8253




 Chidambaram could fill in with the requested data.”); id. at 9 (“Dr. Giliyar asked Dr. Chidambaram

 to fill in a largely blank form with data that could be sent to Lipocine’s patent attorneys. Dr.

 Giliyar stated that he hoped Dr. Chidambaram could fill in the blanks on the form with some of

 the data that had already been generated for potential presentation at the WIH meeting.”).

        Again, the context of the redaction requests makes clear the limited nature of the disclosure

 in the particular portions of the Memorandum Opinion and Order for which Lipocine has requested

 redaction. The portions that Lipocine has not asked to redact set forth Dr. Chidambaram’s

 testimony describing the preparation of data sets to be used in the continuation-in-part patent

 application that Lipocine planned to file. Dkt. No. 138, at 2. Dr. Chidambaram testified that Dr.

 Giliyar asked him to provide data that was needed for inclusion in the draft patent application, and

 that Dr. Chidambaram responded with the requested data. Id. In light of that evidence, it is by

 no means clear that anything significant is added by the portions of the Memorandum Opinion and

 Order that Lipocine wishes to have redacted, which are (1) the statement that Dr. Giliyar hoped

 Dr. Chidambaram “could fill in most of the required data for the patent application by copying

 from a data set that had been generated” for another purpose (Dkt. No. 138, at 2); (2) the statement

 that Dr. Giliyar “had requested Dr. Chidambaram to provide certain technical data” and had

 “attached a form” that Dr. Chidambaram “could fill in with the requested data” (id. at 4); and (3)

 the statement that Dr. Giliyar “asked Dr. Chidambaram to fill in a largely blank form with data

 that could be sent to Lipocine’s patent attorneys,” and hoped Dr. Chidambaram “could fill in the

 blanks with some of the data that had already been generated” for another purpose (id. at 9). In

 any event, Lipocine has not offered any explanation for why the additional disclosures are so

 highly sensitive that they overcome the strong presumption against withholding judicial records,

 or portions of them, from public access.




                                                 10
Case 1:19-cv-00622-WCB Document 152 Filed 08/07/20 Page 11 of 18 PageID #: 8254




        3. The third category of disclosures that Lipocine wishes to have redacted entail references

 to what Lipocine refers to as “the topics of discussion and the attendees at internal Lipocine

 scientific meetings.” Dkt. No. 141, at 2. The full text of Lipocine’s justification for that set of

 redaction requests reads: “What is and is not discussed at internal corporate meetings is considered

 highly sensitive information by Lipocine and could be used by current or future competitors

 against Lipocine.” Id. at 2-3.

        The specific references to the meetings that Lipocine wants redacted are the following: (1)

 that the patent application was not discussed at the “WIH meeting” on May 10, 2012 (Dkt. No.

 138, at 3); (2) that the participants did not discuss any “strategy regarding patent applications” at

 that meeting (id. at 10); and (3) that “most of the company (approximately five or six individuals)

 would be at the [WIH] meetings because the company was small at the time” and that on occasion,

 “third-party consultants would attend WIH meetings,” although normally “Lipocine didn’t have

 any consultants at those meetings” (id. at 4–5).

        Once again, the context makes clear that the marginal disclosure in the portions of the

 Memorandum Opinion and Order is minimal and, so far as is apparent, completely insignificant.

 Certainly nothing in the one-sentence justification given by Lipocine provides an explanation with

 the requisite clarity and specificity as to why the redactions are of critical importance to Lipocine’s

 operations.

        The portions of the Memorandum Opinion and Order that Lipocine has not asked to be

 redacted explained that the “WIH meetings” were periodic scientific update meetings that Lipocine

 held at the time. In addition to Dr. William I. Higuchi, a Lipocine founder (and the source of the

 acronym WIH), several other Lipocine employees would regularly attend those meetings. Dkt.

 No. 138, at 3. At his deposition, Dr. Chidambaram was asked why he would be presenting data to




                                                    11
Case 1:19-cv-00622-WCB Document 152 Filed 08/07/20 Page 12 of 18 PageID #: 8255




 be included in a patent application at a meeting with Dr. Higuchi. The following is the ensuing

 text of the Memorandum Opinion and Order, with the portion Lipocine wishes to be redacted

 enclosed in brackets:

         In response, Dr. Chidambaram corrected Clarus’s counsel, [explaining that the
         patent application was not discussed at the meeting]. Instead, he said, all that was
         discussed at the meeting were “scientific findings.” The fact that there was work
         simultaneously being done on a patent application was just a coincidence. Dkt. No.
         131-1, at p. 197.

 See also Dkt. No. 138, at 9 (“The purpose of WIH meetings, as Dr. Chidambaram explained, was

 to discuss scientific findings.”). Subsequently, in a passage as to which Lipocine has not sought

 redaction, the Memorandum Opinion and Order referred to Dr. Giliyar’s testimony that “the data

 that had been generated for potential presentation at the ‘WIH meeting’ on May 10, 2012, had, in

 fact, been presented at that meeting.” Id. at 4.

         From the portions of the Memorandum Opinion and Order as to which Lipocine does not

 seek redaction, it is clear that the purpose of the WIH meetings in general, and the May 10, 2012,

 meeting in particular, was to discuss scientific findings, and not to discuss the patent application.

 That is the point Dr. Chidambaram was making in the portion of the Memorandum Opinion and

 Order quoted above where he “corrected” Clarus’s counsel, who asked why he would be presenting

 data to be included in a patent application at the WIH meeting, and expanded on that correction by

 stating that “all that was discussed at the meeting were scientific findings.” So, from the portions

 of the Memorandum Opinion and Order as to which Lipocine does not request redaction, it is clear

 that the patent application was not discussed at the May 10, 2012, WIH meeting. No purpose

 would be served by redacting the two portions of the order that make that statement more

 explicitly.




                                                    12
Case 1:19-cv-00622-WCB Document 152 Filed 08/07/20 Page 13 of 18 PageID #: 8256




        As for the third point raised by Lipocine—that most of the company would attend the WIH

 meetings and that consultants would occasionally be present, but normally would not—Lipocine

 offers no explanation of why such quotidian details would be potentially damaging to Lipocine in

 the hands of a competitor. While it may well be the case that a company would not want to share

 everything that occurred in confidential meetings within the company, there is nothing on the face

 of the disclosures in this case—that members of the company would attend the meetings and

 consultants ordinarily would not—that would appear to be potentially damaging to Lipocine or of

 any use whatsoever to a competitor. Thus, the broad assertion of harm, which is all that Lipocine

 offers in support of its request to redact the three “meeting-related” portions of the Memorandum

 Opinion and Order, falls far short of satisfying the exacting degree of specificity and strength

 necessary to overcome the strong presumption in favor of public access to judicial opinions.

        Although in this order I have relied heavily on the portions of the Memorandum Opinion

 and Order as to which Lipocine did not request redaction, I have done so with some reservations

 because of concern that the lesson the parties will draw is that Lipocine would have been better

 off by asking that the entire opinion remain sealed. That is not the appropriate take-away. The

 real problem is that Lipocine’s reasons for wanting to redact portions of the Memorandum Opinion

 and Order are far too weak to stand up in light of the stringent standards that courts for years have

 imposed in response to requests to seal and redact judicial records. Thus, the result in this case

 would have been the same without regard to the degree of redaction that Lipocine requested. There

 is simply nothing in Lipocine’s motion that makes a convincing case that anything in the

 Memorandum Opinion and Order is potentially damaging to Lipocine’s legitimate business

 interests to the degree sufficient to justify denying public access to any portion of the order.




                                                  13
Case 1:19-cv-00622-WCB Document 152 Filed 08/07/20 Page 14 of 18 PageID #: 8257




         The issue that Lipocine’s motion presents is illustrative of a much broader problem: the

 practice of counsel in complex civil cases using the sealing privilege excessively, without careful

 consideration of whether it is appropriate in particular instances. The problem for judges is that

 such requests are seldom opposed—the would-be opposing party has access to the materials and

 doesn’t particularly care whether the public has access as well. Worse, the would-be opposing

 party frequently hopes to be able to use the sealing mechanism itself and therefore understands

 that consenting to a motion to seal is the best way to maximize the chance that it will be able to

 use the sealing mechanism without resistance when its turn comes up. 1

         That leaves the judge in the position of having to decide a sometimes complex issue of

 sealing or redaction with no adversarial briefing and often, as in this case, with only a perfunctory

 submission from the party seeking relief. Frequently, judges find it is simpler not to resist the

 seemingly unquenchable desire on the part of litigants and their counsel to maintain the highest

 possible degree of secrecy as to the circumstances underlying the litigation, and ultimately as to

 the litigation proceedings themselves. Although I have often inveighed against the over-use of

 sealing, redaction and courtroom closings, 2 I confess that I have sometimes found that it is simply


         1
            That is one of the reasons courts have disregarded agreements between the parties with
 respect to sealing or redacting judicial records. See Alexsam, Inc. v. MasterCard Int’l Inc., No.
 15-cv-2799, 2017 WL 9750837, at *2 (E.D.N.Y. Mar. 13, 2017) (“Clearly, an agreement by the
 parties to a litigation is an insufficient basis, by itself, to warrant sealing or redaction of a judicial
 opinion.”). As one court put the matter, “the presumption of public access would become virtually
 meaningless if it could be overcome by the mutual interest of the parties.” Dandong v. Pinnacle
 Performance Ltd., No. 10 Civ. 8086, 2012 WL 6217646, at *2 (S.D.N.Y. Dec. 3, 2012); see also
 Spire, Inc. v. Cellular S., Inc., Civil Action No. 17-266, 2017 WL 11512582, at *2 (S.D. Ala. Dec.
 22, 2017); Jackson v. Deen, No. CV412-139, 2013 WL 911445, at *1 n.6 (S.D. Ga. May 8, 2013).
         2
           See, e.g., Erfindergemeinschaft UroPep, GbR v. Eli Lilly & Co., Case No. 2:15-cv-1202,
 2017 WL 434207 (E.D. Tex. Feb. 1, 2019); Script Security Solutions, LLC v. Amazon.com, Inc.,
 Case No. 2:15-cv-1030, 2016 WL 7013938 (E.D. Tex. Dec. 1, 2016); Robroy Indus.-Tex., LLC v
 Thomas & Betts Corp., Case No. 2:15-cv-512, 2016 WL 325174 (E.D. Tex. Jan. 27, 2016); Trover
 Group, Inc. v. Dedicated Micro USA, Case No. 2:13-cv-1047, 2015 WL 1406259 (E.D. Tex. Mar.
 26, 2015); Kroy IP Holdings, LLC v. Safeway, Inc., Case No. 2:12-cv-800, 2015 WL 432012 (E.D.
 Tex. Feb. 2, 2015); Bianco v. Globus Medical, Inc., Case No. 2:12-cv-147, 2014 WL 3422000


                                                    14
Case 1:19-cv-00622-WCB Document 152 Filed 08/07/20 Page 15 of 18 PageID #: 8258




 too difficult to police parties’ submissions in detail and have not been as vigilant about sealing and

 redaction requests as I should have been. Because the policing process is so time-consuming, and

 because judges have limited access to information that is often important in evaluating claims of

 confidentiality, the responsibility ultimately falls on counsel to police themselves and to instruct

 their clients that judges often do not respond well to unreasonable efforts to keep as much out of

 the public record as possible. At least not this judge.

        Judge Andrews has made these points better than I could. His words on the subject are so

 distinctly on point that they deserve quoting at length:

        In my experience, corporate parties in complex litigation generally prefer to litigate
        in secret. To that end, discovery is over-designated as being confidential, pleadings
        and briefs are filed under seal, redacted versions of sealed documents are over-
        redacted, requests are made to seal portions of transcripts of judicial proceedings,
        and parties want to close the courtroom during testimony. I have tried over the
        years to rein these tendencies in, but it is difficult because there is usually no one
        opposing whatever requests are made, and I do not have time to be independently
        monitoring any of these tendencies unless they are directly requested of me (i.e.,
        requests to close the courtroom and to seal judicial transcripts). I have made some
        efforts on the requests that are specifically directed to me. I think some of those
        efforts have resulted in greater exercise of discretion by the parties in asking to have
        judicial transcripts sealed and in seeking to close the courtroom, but I do not see
        any impact on any of the other areas of potential abuse.

 Takeda Pharms., Inc. v. Mylan Pharms., Inc., Civil Action No. 19-2216, 2019 WL 6910264, at *1

 (D. Del. Dec. 19, 2019).

        Quoting Judge Andrews’ opinion in Takeda, Judge Connolly expressed similar views in In

 re Application of Storag Etzel GmbH, Misc. No. 19-mc-209, Dkt. No. 40 (D. Del. Jan. 23, 2020).

 Like Judge Andrews, Judge Connolly found that “parties in my civil cases routinely ask to seal

 pleadings that cannot reasonably be characterized as disclosing confidential or proprietary

 information.” He added that he could not recall “a party in a civil case opposing a request to seal



 (E.D. Tex. July 14, 2014).


                                                  15
Case 1:19-cv-00622-WCB Document 152 Filed 08/07/20 Page 16 of 18 PageID #: 8259




 or objecting to the scope of redactions in the public version of a pleading that was filed pursuant

 to an order that granted a motion to seal.” Id. at 1–2.

         Judge Connolly explained that he encounters three problems when presented with

 unopposed motions to seal:

                 First, it falls solely on me to scrutinize the proffered justification for the
         motion without the benefit of the industry knowledge that is often necessary to
         determine if a clearly defined and serious injury would result if I denied the motion.
         Second, if I grant the motion—and I almost always do—it falls solely on me to
         scrutinize the redactions in the movant’s subsequently filed public version of the
         pleading. Here again, I lack industry knowledge to guide me in assessing whether
         the proposed redactions are necessary to avoid a clearly defined and serious injury.
         Third, because of my caseload, I lack time.

 Id. at 2.

         C. Remedy

         In Takeda, Judge Andrews framed an order that was addressed to the problem in that case

 by directing that “no further filings may be made under seal in this case unless contemporaneously

 accompanied by the proposed redacted version and a detailed affidavit of the filing party that meets

 the Avandia standard for sealing court filings.” 2019 WL 6910264, at *2. At this time, I am not

 prepared to adopt such an order. However, if the parties are not more cautious about seeking to

 seal materials in this case in the future, I will consider doing so.

         I note that the parties made extensive redactions to the public versions of the sealed filings

 that led to my ruling on the attorney-client privilege issue. See Dkt. Nos. 134, 135, 137. I have

 examined those redactions. While some of the redactions appear to be justified, others seem both

 unjustified and inconsistent with the requested redactions set forth in Lipocine’s motion to seal the

 Memorandum Opinion and Order. 3 In any event, the public versions of those filings must be


         3
           For example, in the redacted version of its letter filed in support of its argument on the
 attorney-client privilege issues, Dkt. No. 135, Lipocine redacted all references to William I.
 Higuchi and the fact that he was one of the founders of Lipocine. Id. at 2. However, in its Motion


                                                   16
Case 1:19-cv-00622-WCB Document 152 Filed 08/07/20 Page 17 of 18 PageID #: 8260




 redone in light of this order. The parties are directed to revisit the redactions of the letters filed on

 the attorney-client privilege issue and refile redacted versions of those letters (or versions without

 redactions) within seven days of the date of this order.

         As for future submissions of sealed or redacted materials by the parties or requests that

 court orders or opinions be sealed or redacted, I direct all counsel of record in this case to

 familiarize themselves with the cases cited in this order and to refrain from requesting such relief

 unless the standards set forth in those cases are satisfied.

         The motion to redact the Memorandum Opinion and Order, Dkt. No. 138, is denied. The

 Clerk will be directed to unseal the Memorandum Opinion and Order.




 to Seal Memorandum Order, Dkt. No. 141, Lipocine did not seek to redact references to Mr.
 Higuchi or his role in the company from the court’s Memorandum Opinion and Order.


                                                    17
Case 1:19-cv-00622-WCB Document 152 Filed 08/07/20 Page 18 of 18 PageID #: 8261




       IT IS SO ORDERED.

       SIGNED this 7th day of August, 2020




                                                  WILLIAM C. BRYSON
                                                  UNITED STATE CIRCUIT JUDGE




                                             18
